Citation Nr: 0819421	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to Diabetes Mellitus Type II.

2.  Entitlement to an initial rating in excess of 70 percent 
for service-connected post traumatic stress disorder (PTSD). 
. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



INTRODUCTION

The veteran has active duty service from January 1968 to 
January 1972.  

Regarding hypertension, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in October 2004, a statement of the 
case was issued in November 2004, and a substantive appeal 
was received in August 2005.  

Regarding PTSD, this matter comes before the Board on appeal 
from a May 2006 rating decision by a Decision Review Officer 
(DRO) of the VA.  The veteran's notice of disagreement was 
received in June 2006.  A statement of the case was issued in 
February 2007, and a substantive appeal was received in April 
2007.  

A VA Form 9 was received in April 2007 in which the veteran 
checked the appropriate box indicating that he requested a 
Board hearing at the RO (Travel Board).  

By statement received in October 2007, the veteran withdrew 
his request for a Travel Board hearing.  

In the May 2006 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent disability 
rating, effective June 11, 2003; a 100 percent disability 
rating for hospitalization over 21 days from August 16, 2004; 
a 50 percent disability rating effective October 1, 2004; a 
100 percent disability rating for hospitalization over 21 
days from September 15, 2005; and a 50 percent disability 
rating from November 1, 2005.  

Excluding the temporary disability rating assigned for 
hospitalization in August 2004 and September 2005, the 
veteran appealed the initial disability rating assigned.  

In January 2008, the DRO assigned a 70 percent disability 
rating, effective June 11, 2003; October 1, 2004; and 
November 1, 2005.  Although an increased rating has been 
granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.   AB v. 
Brown, 6 Vet. App. 35 (1993).  

The Board notes that the veteran had been temporarily 
assigned two separate total disability ratings (100 percent) 
since it was established that his service-connected PTSD 
required hospitalization treatment in August 2004 and 
September 2005.  See 38 C.F.R. § 4.29.  The Board 
additionally notes that the appropriate schedular rating 
criteria for periods exclusive of the veteran's 
hospitalization in August 2004 and September 2005 will be 
considered by the Board in the decision set forth herein.  


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service or to the 
veteran's service-connected Diabetes Mellitus Type II.

2.  The veteran's service-connected PTSD is manifested by 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting).  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor is hypertension proximately due to or the result 
of the veteran's service-connected Diabetes Mellitus Type II.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

2.  The criteria for entitlement to a disability in excess of 
70 percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the issues before the Board involves a claim of 
entitlement to service connection for hypertension, to 
include as secondary to Diabetes Mellitus Type II.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.   Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of hypertension.  On separation 
examination in January 1972, his blood pressure reading was 
120/92 and no hypertension was indicated, providing evidence 
against the claim on a direct basis.

Post-service medical records show that the veteran was first 
treated for hypertension at the VA in October 2003, over 20 
years after service.  This lengthy period without treatment 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Consequently, the presumption of incurrence in 
service is not for application. 

Although the VA had determined that the veteran did engage in 
combat, the provisions of 38 U.S.C.A. § 1154(b) are not 
application given that the veteran does not contend that 
hypertension is combat-related but rather related to his 
service-connected Diabetes Mellitus Type II, as will be 
discussed below.

The veteran was afforded a VA examination in April 2004.  
After examining the veteran and reviewing the veteran's VA 
medical records, the VA examiner opined that hypertension was 
not secondary to the veteran's Diabetes Mellitus Type II, and 
the Board notes that there is no medical opinion of record to 
the contrary.  This provides medical evidence against the 
claim.  

The Board acknowledges the veteran's and his representative's 
assertions that his hypertension is secondary to his Diabetes 
Mellitus Type II.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this case, only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder regarding the question of whether 
one problem caused another.   

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

The present appeal also involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    
  
Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 70 percent rating is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 21 to 30 is indicative of 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgement (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends); a GAF score between 31 to 40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work); a GAF score between 41 and 50 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job); a GAF score between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

As indicated above, the Board's decision will be based on 
schedular criteria for periods exclusive of the temporary 
total disability rating assigned for hospitalization in 
August 2004 and September 2005.

Prior to Hospitalization in August 2004

A July 2003 VA update to treatment plan showed that he 
continued to work on pursing a real estate license.  He 
reported a long history of difficulties with his 
stepchildren.  The veteran was described as neatly groomed.  
The veteran stated that he was not depressed and denied any 
signs and symptoms of depression.  It was noted that his 
sleep pattern was stable with medication.  He denied alcohol 
use.  He also denied any suicidal or aggressive ideation, 
intent or plan.  His judgment and insight were deemed fair.  
The diagnosis was recurrent depression.  His GAF score was 50 
to 55.    

July 2003 and August 2003 VA mental health group notes shows 
that he attended a combat-related PTSD support group therapy.  

Various September 2003 mental health notes showed that he was 
anxious, had increased difficulties sleeping, increased 
ruminations, intrusive thoughts, and flashbacks of combat 
experiences.  He denied suicidal and homicidal ideation. He 
had GAF scores of 45 and 50.   

An October 2003 psychiatry inpatient attending admission note 
shows that the veteran was casually dressed, appropriately 
groomed, and cooperative with mild psychomotor retardation.  

October 2003 VA mental heath service initial inpatient 
assessment and October 2003 inpatient daily notes show that 
the veteran reported increased depression as well as mild 
symptoms of PTSD including intrusive thoughts about Vietnam; 
avoidance of news; television and war movies; some startle 
response; some hypervigilance; and some anger and isolation.  
One of the October 2003 inpatient daily notes showed that his 
GAF score was 30.  Later that month, his GAF score rose to 
39.  

Another October 2003 VA discharge summary shows that there 
was a diagnosis of recurrent major depression and PTSD.  
Noted was a history of suicidal ideation.  However also noted 
were that there were no attempts or self-harm and that he 
denied current suicidal ideation.  It was additionally noted 
that other than trying to demonstrate on his stepson around 
June 2002 a "10 second kill," he denied a history of 
violence/assaulting others/legal problems.  The veteran 
reported being with his wife for 8 years, that he had no 
friends, and that he worked part time as telemarketer.  

Upon mental examination, the veteran was described as 
casually dressed and cooperative with good eye contact.  It 
was further noted that there was no psychomotor 
agitation/retardation.  Speech was described as normal, and 
mood was described as "less depressed."  It was observed 
that his affect improved as compared to admission.  Thought 
processes were described as linear and goal-directed with 
cognition grossly intact.  Insight was deemed improved and 
judgment was seen as within normal limits, providing evidence 
against this claim.    

A November 2003 VA mental health note shows that he was 
neatly groomed.  His mood appeared dysphoric with congruent 
affect.  He denied suicidal or aggressive ideation, intent or 
plan.  His thought processes were deemed logical, coherent, 
and goal-directed.  

November 2003 VA treatment records showed that the diagnosis 
was PTSD (characterized by intrusive thoughts about Vietnam, 
avoidance, startle response, hypervigilance, anger, 
irritability, isolation and emotional numbing) with recurrent 
major depression.  His GAF score was 40.  

The veteran later attended a PTSD support group in November 
2003 and his GAF score was 45.  It was noted that there were 
no suicidal or homicidal thoughts.   

The veteran attended more PTSD support group meetings in 
November 2003 and December 2003.  His GAF scores were 40.  
Again, there were no suicidal or homicidal thoughts.

Contained in the VA medical records is a December 2003 letter 
from R.D., M.S.W. who noted that the veteran's PTSD was 
characterized by intrusive thoughts about Vietnam, avoidance, 
startle response, hypervigilance, anger, irritability, 
disturbed sleep, difficulty concentrating, isolation and 
emotional numbing.  He further noted that the veteran also 
had recurrent major depression and that the veteran's GAF 
score was 40.  

February 2004 VA mental health notes showed that he continued 
group therapy.  One mental heath note showed that the veteran 
arrived on time for his appointment.  It was observed that he 
lost 10 pounds.  It was further observed that he was 
cooperative and engaging, and his mood was slightly anxious, 
but not depressed.  It was additionally noted that the 
veteran had full range of affect.  He denied any 
suicidal/homicidal ideation and alcohol abuse.  Thought 
processes were deemed logical, coherent and goal-directed.  
Judgment and insight appeared intact. 
 
A March 2004 mental health note shows that the veteran 
continued to attend group therapy.  At an April 2004 group 
meeting, he reported still having nightmares.  

An April 2004 VA mental health psychology assessment shows 
that the veteran complained of anger and irritability that 
was causing trouble in his family.  He denied any violence, 
but did acknowledge being critical of his wife.  The veteran 
was concerned about his memory being unable to pass a real 
estate examination five times.  Regarding news from the Iraq 
War, the veteran expressed anger towards those hurting 
American stating, "I wish I could kill some of them."  It 
was noted that the veteran reported a history of depression.  
While the veteran was not at the time endorsing depress mood, 
it was noticed that he was endorsing the irritable side of 
depression.  The veteran denied any current suicidal and 
homicidal ideation. 

Upon mental status examination, it was noted that the veteran 
arrived promptly for his scheduled appointment and that he 
was alert and oriented.  It was observed that the veteran had 
the ability to recall his history in a logical and coherent 
manner.  He denied any use of alcohol or drugs, and he denied 
thoughts of harming himself or others.  His speech was 
described has having normal rate, tone and prosody.  It was 
observed that the veteran's thought content was negative for 
phobias, obsessions or delusions.  The veteran denied any 
unusual perceptual experiences.  His mood was reported to be 
irritable, and his affect was noted to be restricted.   
 
A May 2004 VA mental health note showed that he continued to 
have nightmares and expressed desire to work on anger, 
nightmares, and survivors guilt.  It was noted that his 
mood/affect was appropriate and that mental status 
examination was within normal limits.    

Overall, a rating of 100 percent is not warranted prior to 
hospitalization on August 16, 2004.  There was no indication 
of gross impairment in thought processes or communication.  
Altogether, October 2003, November 2003 and February 2004 VA 
medical records show that the veteran's thought process were 
deemed logical, coherent and goal-directed with judgment and 
insight that appeared intact.  An October 2003 VA medical 
record shows that his speech was described as normal and a 
February 2004 VA mental health note revealed that the veteran 
was cooperative and engaging, providing more evidence against 
this claim.    

Additionally, there was no evidence of persistent delusions 
or hallucinations.  As noted above, an April 2004 VA mental 
health psychology assessment showed that the veteran's 
thought content was negative for delusions.  

Moreover, there was no evidence of grossly inappropriate 
behavior as an October 2003 VA medical record shows that he 
was cooperative.  There was also no evidence of memory loss 
for names of close relative, own occupation or own name.  
Furthermore, there was no evidence of intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene) as July 2003, October 2003, and 
November 2003 VA treatment records altogether show that he 
was observed as casually dressed, and appropriately and 
neatly groomed for his appointments.  

Also, the veteran consistently denied suicidal ideation.  
Further, there was no homicidal ideation.  Albeit at an 
October 2003 VA medical visit he admitted that he had once 
tried to demonstrate on his stepson a "10 second kill" and 
at an April 2004 VA medical visit said that he wish he could 
kill those who hurt Americans in Iraq, the evidence reflects 
that the veteran was not in persistent danger of hurting 
others.   

The Board notes that the GAF scores have been as low as 30, 
which is indicative of behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment, or inability to 
function in almost all areas--all of which, the Board notes, 
would warrant a maximum rating of 100 percent.  However, 
there was no indication that his behavior was influenced by 
delusions or hallucinations.  Further, there are no 
indications that the veteran was incoherent and acted 
inappropriately.  Additionally, the veteran continually 
denied suicidal ideation.  Moreover, the veteran had a job as 
a telemarketer, and there was also no evidence showing that 
he had no friends to warrant a maximum rating of 100 percent.    

This finding does not suggest that the veteran does not have 
problems with PTSD.  Clearly, the basis of the current 70 
percent evaluation and the granting of TDIU was the veteran's 
PTSD, based on the record cited above.  The Board simply 
finds that the veteran's PTSD does not meet the standards of 
the next higher evaluation. 

Subsequent To Hospitalization on August 16, 2004 and Prior to 
Hospitalization on September 15, 2005

September 2004 VA medical records show various group therapy 
treatments with the Specialized Inpatient PTSD Unit (SIPU) of 
Roseburg VA Medical Center (Roseburg) in Roseburg, Oregon.  

A November 2004 VA follow-up appointment showed that the 
veteran continued to have nightmares that improved with 
medication.  His GAF score was 59.

A December 2004 VA medical record shows that the veteran 
continued treatment on a weekly basis at Anchorage Vets 
Center where he participated in individual psychotherapy, 
stress management, and anger management.  He reported that 
medication improved his sleep considerably.  He noticed that 
there was decreased intensity and frequency of nightmares.  
He took medication for depression.  The veteran reported that 
he felt a sense of better anger control since taking 
medication.  He reported still having problems with his adult 
stepchildren who were living with him and his wife.   It was 
noted that the veteran was hypervigilant around keeping the 
house locked since they did live in one of the more dangerous 
neighborhoods in town.  The veteran reported that he was 
going to visit a friend out in Oregon for a month in January.  

A February 2005 VA medical record shows that the veteran 
continued weekly treatment at Anchorage Vet Center.  The 
veteran believed that his recent vacation was productive for 
him.  It was noted that his vacation experience was with a 
veteran who he served with in Vietnam.  The veteran stated 
that he did not like to be around non veterans.  He also 
stated that he was considering returning to Roseburg for 
additional PTSD treatment.         

A September 2005 VA medical record showed that the veteran 
was experiencing increased nightmares, flashbacks, and recall 
of Vietnam combat experience.  He reported having olfactory 
hallucinations when hearing a news report about the smell of 
bodies and disease in the water in New Orleans after 
Hurricane Katrina.  The talk of refugees and hurricanes also 
increased recall of Vietnam for the veteran.  The veteran 
wanted to increase his dosage of medication and revealed that 
he had increased his use of medication for his anxiety.  He 
also revealed an increased amount of uneasiness over the last 
few weeks.    

Additionally, September 2005 VA medical records show various 
treatments with SIPU group therapy at Roseburg.  Prior to 
admission, it was noted on a September 2005 VA treatment plan 
that the veteran had continuing and escalating problems with 
sleep and that he awakened during the night sweating with his 
heart pounding.  The veteran reported being unable to return 
to sleep for awhile and reported getting 6 to 7 hours a night 
after taking sleep medication.  He reported having nightmares 
about 2 to 3 nights a week and also reported that his anxiety 
medication helped.  He noticed that he had panic attacks when 
in crowds of people.  Listed were social anxiety, avoidance 
of crowds, hypervigilance (checked and rechecked locks of 
doors before going to bed), hyperstartle reflex (when someone 
was behind him), and irritability and anger.  He reported the 
onset of flashbacks with Hurricane Katrina news.  The veteran 
said he saw "shadows moving that feels like a person is 
there," in his periphery field of vision.  He continued that 
voices decreased.  Depression and isolation were noted.  It 
was additionally noted that he attended PTSD group therapy 
and did things with other group members, but very little 
other socialization unless his wife begged him.  The veteran 
felt detached from others and stated that he did not like 
being married. 

An October 2005 VA medical record shows that the veteran was 
seeking to decrease his medications as time went on.  He 
rated his mood a 6 on a scale of 1 to 10 (with 10 being the 
best).  He denied suicidal ideation at the time and his last 
suicidal ideation was 2 to 3 years ago followed by a 2 week 
hospitalization.  Prior to that incident, in 1991 he held a 
loaded rifle to his head.   

A maximum rating of 100 percent subsequent to hospitalization 
on August 16, 2004 and prior to hospitalization on September 
15, 2005 is not warranted.  There was no evidence of gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relative, own occupation or own name.
  
Although a September 2005 VA treatment records show reports 
of olfactory hallucinations and that he saw shadows moving in 
his periphery field of vision, the Board notes that they were 
not persistent delusions or hallucinations.

Also, even with the veteran admission that in 1991 he held a 
loaded rifle to his head, the veteran denied suicidal 
ideation.  Overall, there was no persistent danger of hurting 
himself.  There was also no persistent danger of hurting 
others.  

The Board acknowledges that the veteran's GAF scores went as 
low as 40, which is indicative of some impairment in reality 
testing or communication.  Symptoms listed under this score, 
however, are reflected in the 70 percent rating for PTSD.  



Subsequent to Hospitalization on September 15, 2005

October 2005 VA medical records show various treatments with 
SIPU group therapy at Roseburg.  There, the veteran had 
participated in community outings with the group to a golf 
driving range and local bowling alley, and participated in 
graduation ceremonies of those who completed treatment.  On 
one occasion in October 2005, it was noted that the veteran 
continued to display and reported symptoms of PTSD that 
severely impaired his social and occupational functioning.  
His GAF score was 40.  

An October 2005 VA discharge summary noted that the veteran 
was admitted to SIPU in September 2005 and was discharged in 
October 2005.  The veteran reported reexperiencing trauma 
through distressing military-related nightmares, consistently 
remained preoccupied with and ruminated about combat 
experiences through self-generated dialogue, and experienced 
exaggerated physical and emotional reactions to numerous 
triggers.  It was noted that avoidance dominated his life 
through long-term and persistent isolation.  His inability to 
sustain significant relationships, and constant efforts to 
avoid any reminders of previous trauma that occupied most of 
his waking time and energy were also noted.  It was observed 
that heightened arousal was a primary factor in his severe 
and chronic difficulty initiating and maintaining sleep; 
difficulty concentrating interfered with his ability to 
attend to the present situation; extreme irritability with 
anger had further isolated him from others and "protected" 
him from looking at deeper issues; and he had perceptions of 
chronic and severe physical pain.  It was further observed 
that emotional numbing had resulted in his restricted affect; 
loss of interest in and zest for life; and his feelings of 
detachment from others.  It was recommended that the veteran 
return to SIPU.  The consensus of the SIPU Clinical team and 
the veteran's outpatient provider was that the veteran may 
not reasonably be expected to sustain employment for the 
foreseeable future and in fact, his employment would be a 
predictable and contributing factor in the worsening of his 
psychiatric condition.  His GAF score was 40.      

When the veteran was afforded a VA examination in April 2006, 
the veteran complained of chronic fatigue.  He denied any 
history of drug use or psychotic symptoms.  And it was noted 
that he threatened suicide several times.  He intimated that 
in the 1990's when he had been drinking, he put a loaded 
rifle in his mouth and had his finger on the trigger.  The 
veteran continued that he used to enjoy hunting, but lost the 
desire to hunt in the 1990's.  Watching news stories about 
improvised explosive devices (IED) in the Middle East, he 
said, caused him to reexperience feelings of tension that he 
had in service when his tank was on mine-sweeping missions.  
The veteran stated that he took medication for depression and 
PTSD and said that it helped him sleep.  He reported being 
married to his second wife for 10 years and living with a 
stepson who moved in with them.  He revealed that his only 
social contacts were other veterans whom he knew through his 
combat veterans group therapy meetings.  The veteran enjoyed 
watching game shows on television, read newspapers daily, and 
read popular novels.  His GAF score was 50.

A July 2006 VA medical record shows that the diagnosis was 
PTSD.  The GAF score was 50.  The veteran reported being back 
to being angry all of the time and reported that he would sit 
for minutes after walking into a room trying to remember what 
he was doing.  It was noted that he would start medication 
for nightmares.

VA medical records show that the veteran was seen again in 
August 2006.  The diagnosis was PTSD and the GAF score is 50.  
It was noted that his stepson recently moved back home.  It 
was noted that the veteran would return to Roseburg in 
October for additional 30 days of PTSD treatment.  He 
reported he was back to being angry all of the time and 
believed that this was due to his back.  He stated that he 
had been able to make a few behavior or changes because of 
his PTSD meetings.  He reported having nightmares "off and 
on, may be two times a week."  He noticed that he felt angry 
or all of the time, and he and his wife were "not getting 
along very good."  The veteran reported memory loss and 
slowing thought process.  

A November 2006 VA discharge medical record shows that the 
diagnosis was chronic PTSD with a GAF score of 40.  The 
veteran again reported that watching damage done by IED's in 
the Middle East exacerbated to his PTSD symptoms.  It was 
noted that the veteran had been re-experiencing feelings of 
anxiety and fear that reminded him of when his tank was on a 
mine-sweeping mission in Vietnam.  The veteran admitted that 
he was afraid, he got angry and yelled, but there was no 
physical aggression.  He also reported being hypervigilant, 
irritable, angry, and difficulty sleeping.  The veteran 
continued that he felt detached from others with his only 
contact with others (outside his immediate family) was at his 
weekly PTSD group.  He stated that he could call his friends 
from the group, but that he wanted to work on ways to 
socialize more and wanted to improve his ability to 
communicate clearly with others.  He lived with his wife and 
mother in law, and he thought that the living arrangement was 
working out well.  He reported watching television and movies 
with his mother in law while his wife was at work during the 
day, and that he and his mother in law ate meals together.  
He noticed that walking his mother in law's puppy was great 
for him both physically and emotionally.  The veteran 
reported bouts of depression and stated that he no longer 
felt hopeless.  Energy and motivation were deemed improved 
with concentration still difficult since it was hard for the 
veteran to stay focused on one project until completed.  The 
veteran revealed he enjoyed playing golf and fishing.  He 
stated that occasionally it took hours to fall asleep and 
that he usually slept a total of 5 to 6 hours.  When he took 
medication, he was able to sleep without waking up; otherwise 
he woke up 2 to 3 times during the night.  He stated that he 
did not always feel rested and did not take a nap.  He said 
his nightmares varied 2 to 4 nights a week, and there were 
some weeks where he was without any.  He reported intrusive 
thoughts about Vietnam every day.  And it was noted that 
there was no history of suicide attempts, but there were 
several episodes of suicidal thoughts with plans in 2002 to 
go outside when the temperature was below zero degrees 
Fahrenheit and fall asleep; and during the 1990's he had put 
a loaded gun to his head with finger on the trigger after 
drinking.  There were no self-injurious behaviors, 
hallucinations, delusions paranoia, and seizures noted.  It 
was additionally noted that psychomotor activity within 
normal limits at admission.           

VA medical records show that he was seen again in December 
2006.  The diagnosis was PTSD with a GAF score of 56.  It was 
noted that he was returning to Roseburg in November for 
additional 2 weeks of PTSD treatment.  He reported he was 
quite angry at his wife of 10 years for allowing her 25 year 
old son to move in to their new home while he was away.  It 
was noted that the veteran clearly believed that he could not 
live with his stepson, so had moved back to their trailer in 
Anchorage.  He continued that he had talked to his wife for 
years regarding her son's behavior and that this may result 
in a separation and/or divorce in the near future.  The 
veteran reported recent increase in sleep disturbance, 
nightmares "of and on" about 2 to three times a week.  He 
reported feeling angry all of the time since he and his wife 
were "not getting along very good," even though she would 
stay with him a few nights out of the week in their trailer.  
Noted was that there was a potential for increased depression 
of symptoms if the veteran and wife separated.   

Upon mental examination, he was described as casually groomed 
and dressed.  It was observed that he appeared his stated 
age.  His behavior was observed as generally cooperative.  
His speech was described as coherent with normal rate and 
volume.  He denied hallucinations, delusions, suicidal 
ideations, and homicidal ideations.  His affect was noted as 
angry, upset, and resentful.  It was further noted that he 
was alert and oriented to person, place, and time.  Memory 
was deemed fair.  Fund of knowledge was deemed good.  Insight 
and judgment were deemed fair to good.  It was noted that the 
veteran complained of memory loss, slowing thought process, 
and chronic sleep problems exacerbated by marital/family 
issues.  

The veteran was seen in January 2007 and the diagnosis was 
PTSD.  His GAF score was 56.  The veteran reported insomnia, 
irritability, anxiety, and depression.  The veteran reported 
being less angry with his wife than last month and that they 
were getting along better, but still living apart.  He moved 
back to their trailer and remained there.  He said that he 
had some improvement in sleep disturbance and was getting 3 
good nights of sleep a week.  His wife continued to stay with 
him a few nights out of the week in their trailer.  

Upon mental examination, it was noted that there was a 
potential for increased depression of symptoms if the veteran 
and his wife remained separated or divorced.  He was 
described as casually groomed and dressed, and that he 
appeared his stated age.  He was seen as generally 
cooperative and had coherent speech with normal rate and 
volume.  The veteran denied any hallucinations or delusions, 
and his affect was seen as angry, upset, and resentful.  He 
denied any suicidal or homicidal ideation.  It was 
additionally noted that the veteran was alert and oriented to 
person, place, and time.  His memory was deemed fair, his 
fund of knowledge was deemed good, and his insight/judgement 
was deemed fair to good.  The veteran complained of memory 
loss, slowing thought process, and chronic sleep problems 
exacerbated by marital and family issues.  

A March 2007 VA medical records show that the diagnosis was 
PTSD.  One of the stressors listed was that his stepson 
recently moved back home.  His GAF score was 56.  The veteran 
described symptoms of PTSD including insomnia, irritability, 
anxiety, and depression.  It was noted that the veteran was 
last seen in February 2007 for 2 weeks of additional PTSD 
treatment and requested more follow up due to problems at 
home on his return.  He reported that he was more depressed 
than last month having a lot more re-stimulation from the 
Iraq War.  Additionally, even though he and his wife were 
getting along better, they were still living apart.  The 
veteran noticed a brief improvement in sleep disturbance did 
not last more than a few weeks, and as a result, he requested 
further medication adjustments.  

Upon mental examination, it was observed that the veteran was 
casually groomed and dressed, and that the veteran appeared 
older than his stated age.  It was noted that the veteran was 
on time, generally cooperative, and somewhat devaluing.  His 
speech was described normal rate and tone, and coherent.  The 
veteran denied hallucinations, delusions, and suicidal or 
homicidal ideation.  His affect was deemed resentful.  The VA 
examiner continued that the veteran was alert and oriented to 
person, place, month, and year.  It was noted that the 
veteran incorrectly gave the day of the month.  His memory 
was characterized as fair as he was able to recall two out of 
three words at five minutes with some prompting for the third 
word.  Fund of knowledge was observed as good as the veteran 
named the last three presidents correctly.  His ability to 
calculate, spell, and perform serial sevens was deemed good.  
However, digit span was deemed poor.  Insight was deemed 
well, whereas his judgement was deemed poor.  The diagnosis 
was PTSD.  One of the stressors noted was that he had not 
worked since 2003.

In a substantive appeal received in April 2007, the veteran 
reported that he continued to attend PTSD meetings at the Vet 
center every Thursday and saw a 
Dr. T. once a week.  He continued that he had been sleeping 
poorly with combat nightmares and had thoughts of killing 
himself in the last month.  He stated that he would be 
getting into therapy starting in May.  He stated that he had 
not worked since September 2003 and that he still had 
nightmares, depression, anger, isolations, feelings of 
despair, and a feeling the need to return to Roseburg.

When the veteran was afforded a VA examination in July 2007, 
he continued to have some conflict with his family.  Although 
separated from his wife for about three months in 2006, they 
reconciled about six months ago and lived together in 
Anchorage.  His stepson no longer lived with them, but his 
stepdaughter moved into the house.  This made the veteran 
angry and resentful, and he stated that it was "upsetting 
and aggravating" to him.  It was noted that the veteran had 
not worked since 2002 and that he had no had any alcohol 
since being arrested for driving while under the influence.  
It was further noted that the veteran felt anxious and 
depressed and that he thought about suicide frequently.  He 
denied any history of suicide attempts since the VA examiner 
last saw him 14 months ago.  The veteran reported nightmares 
of Vietnam that occurred about twice a week.  He slept four 
hours a night and according to his wife, he woke up five 
nights a week shouting "Hurry, hurry, get down!"  The 
veteran noticed that he was anxious around crowds and 
experienced panic attacks with sweating, palpitations, and 
tachycardia whenever he was in crowds.  Because of this, he 
stated, he avoided going out in public.

The veteran stated that he had been married to his current 
wife for 13 years and that his primary social contacts were 
through the group therapy meetings.  He shared that he 
sometimes went shooting with friends from this group and was 
proud of being an accomplished marksman.  He said that he 
cleaned the house, mowed the lawn, and got rides from other 
veterans, his wife, or public transportation.

Upon mental examination, it was noted that the veteran was 
sloppily groomed and dressed, and it did not appear to the VA 
examination that he had not shaved in about four days.  The 
VA examiner continued that the veteran was on time for his 
interview.  The VA examiner said that the veteran was 
friendly and cooperative.  His speech was noted as having 
normal rate and tone.  The veteran denied hallucinations or 
delusions.  His affect was described as depressed and 
resentful.  The veteran denied suicidal or homicidal intent.  
It was further noted that the veteran was alert and oriented 
in all three spheres.   His memory was deemed poor.  And his 
fund of knowledge, serial sevens, and digital span were 
deemed fair to poor.  Insight and judgement were deemed fair.  

According to the VA examiner's assessment, the veteran's 
condition continued to deteriorate despite intensive 
psychiatric treatment and the VA examiner suspected that the 
veteran would benefit form long-term residential treatment.  
The VA examiner noted that the veteran had some cognitive 
defects that have developed since he saw him 2006 and noted 
that he did poorly on serial sevens.  The VA examiner 
suspected that his cognitive deficits are a reflection of 
medication.  The diagnosis was PTSD.  It was noted under 
stressors that the veteran alluded to some conflict with his 
stepchildren.  His GAF score was 47.  It was noted that the 
veteran had symptoms of anxiety, depression, insomnia, 
chronic pain, and nightmares.  The prognosis was that the 
veteran had regressed despite aggressive psychiatric 
treatments and that he was at risk to relapse on alcohol.  It 
was noted that the resumption of alcohol would increase risk 
for suicide.  His prognosis was poor.    

The veteran was later seen in July 2007 and the diagnosis was 
PTSD.  It was noted that the veteran was last seen in March 
2007 and further noted that he planed to return to Roseburg 
early this summer but was turned down for operation enduring 
freedom and operation Iraqi freedom veteran who were 
considered first choice.  Although he was upset and slightly 
resentful, he said understood.  He reported that his 
nightmares were not as frequent, and that his back pain was 
preventing him from falling asleep and getting a good night's 
sleep.  He shared that he was back with his wife on a part-
time basis and that they were getting along better, but it 
seemed quite tentative given that his stepson was still 
living with her.  He verbalized wanting to continue his 
medication for sleep disturbance and anger.

When the veteran was again seen in October 2007, he was 
described as casually groomed and dressed and appeared his 
stated age.  He was described as generally cooperative.  And 
his speech was regarded as coherent, and rate and volume were 
deemed normal.  He denied any hallucinations, delusions, 
suicidal, and homicidal ideation.  And his affect was 
described as angry, upset, and resentful.  It was noted that 
the veteran was alert and oriented to person, place, and 
time.  Memory was deemed fair.  Fund of knowledge as 
considered good.  Insight and judgement were deemed fair to 
good.  The assessment was that the veteran did not have his 
usual complaints of memory loss or slowing thought process, 
chronic sleep problems exacerbated by marital/family issues, 
requesting to start temazepam; and asking about any changes 
in Roseburg referral status.  GAF score was 60.        

Overall, a rating in excess of 70 percent is not warranted 
subsequent to the hospitalization on September 15, 2005.  
Although at a July 2007 VA examination the veteran was 
characterized as sloppily groomed, medical visits prior to 
and subsequent to the July 2007 VA examination reveal that he 
was casually groomed and dressed.  Further, there was no 
indication of gross impairment in thought processes as memory 
was deemed fair despite the veteran's claim of memory loss, 
fund of knowledge was considered good, and his insight and 
judgment were deemed fair to good.  There was also no 
indication of gross impairment in communication.  Although 
the veteran stated in a substantive appeal received in April 
2007 that he had thoughts of killing himself in the last 
month, there was no indication that he was in persistent 
danger of hurting himself given the July 2007 VA examination 
and October 2007 VA treatment record reflect that the veteran 
denied suicidal ideation.  And there were no indications that 
he was in danger of hurting others.  Further, he was able to 
perform activities of daily living having moved into a 
trailer living on his own with his wife staying with him a 
few nights out of the week, watching television and eating 
with his mother in law, and stating at the July 2007 VA 
examination that he cleaned house and mowed the lawn.  It was 
consistently noted that the veteran was alert and oriented to 
person, time, and place.  And even though he complained of 
memory loss, there was no indication of memory loss for names 
of close relative or his own name.  Accordingly, a maximum 
rating of 100 percent for PTSD is not warranted. 
  
The Board does acknowledge that at one point the veteran's 
GAF score went as low as 40 and is indicative of some 
impairment.  Although it was determined by trained medical 
professionals that the veteran was unable to work due to the 
severity of his PTSD, the veteran's speech was never deemed 
at times illogical, obscure or irrelevant.  And although he 
was depressed, he spent time with friends who he met from the 
PTSD group and regularly attended PTSD group therapy.  Albeit 
he moved to a trailer to avoid his stepchildren, he spent 
time with his mother in law and his wife even though they had 
some marital problems.  

The Board also acknowledges the veteran's argument provided 
in a substantive appeal received in April 2007 in which he 
stated that he thought his medications should be considered.  
However, the Board is unaware of allowing a higher disability 
rating for PTSD on that basis.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  As 
noted above, an October 2003 VA discharge examination showed 
that the veteran worked part time as telemarketer.  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service connected disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Further, the veteran has been granted TDIU.  
 
The duty to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the issue of hypertension, the RO provided the 
appellant pre-adjudication notice by a letter dated in 
December 2003.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

The RO further provided the appellant with notice in March 
2006, subsequent to the September 2004 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  
  
While the March 2006 notice was not provided prior to the 
September 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
hypertension claim was subsequently readjudicated in a May 
2006 supplemental statement of the case, following the 
provision of notice.  The veteran and his representative have 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Regarding the issue of PTSD, the RO also provided the 
appellant pre-adjudication notice by a letter dated in March 
2006.  The RO further provided the appellant with notice 
contained in a February 2007 statement of the case, 
subsequent to the May 2006 adjudication.  Both March 2006 and 
February 2007 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  
  
While the February 2007 notice was not provided prior to the 
May 2006 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
PTSD claim was subsequently readjudicated in a January 2008 
rating decision, following the provision of notice.  The 
veteran and his representative have not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44. 

Here, the VCAA duty to notify was satisfied by way of notices 
sent to the appellant in March 2006 and February 2007 that 
fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the increased rating claim for PTSD and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession.  With regard to the 
recent Vazquez judicial holding, there has clearly been no 
compliant notice since the Court just rendered the decision 
in January 2008.  However, review of the record leads the 
Board to conclude that the veteran effectively had actual 
knowledge of the essential elements discussed by the Court in 
Vazquez.  The March 2006 and February 2007 notices to the 
veteran advised him that in determining the rating, VA would 
look to the nature and symptoms of his disability, the 
severity and duration, and the impact on employment.  
Moreover, the veteran was given a list of examples of the 
types of evidence which would be pertinent to his claim and 
advised to give such evidence to VA or tell VA about it.  The 
Board also believes it significant that the veteran has been 
represented by a national service organization which is well-
versed in laws and regulations pertaining to the veteran's 
claim.  The Board believes the veteran, through Disabled 
American Veterans, can be viewed as having actual knowledge 
of the substance of the information discussed in Vazquez.  It 
is assumed that the representative, as the veteran's agent, 
included such information when providing guidance to the 
veteran regarding his claim.  As such, there has been no 
resulting prejudice to the veteran.   

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has obtained service, VA and private treatment records and 
social security administration (SSA) records; assisted the 
veteran in obtaining evidence; and afforded the veteran VA 
examinations for hypertension (April 2004) and PTSD (April 
2006 and July 2007).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

The Board acknowledges that the veteran has not been provided 
a VA examination specifically to determine whether 
hypertension is directly related to service.  The Board notes 
that McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides 
that in disability compensation (service connection) claims, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of records fails to indicate 
that hypertension, first reported many years post service, 
had its onset in service or is otherwise related thereto.  
The veteran himself does not make this point.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

ORDER

The appeal is denied.

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


